Title: Thomas Jefferson to William Short, 14 October 1816
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Monticello Oct. 14. 16.
          
          A circumstance has occurred here which will occasion a drawback of about 30.D. in mr Higgenbotham’s last payment to you. a law was past here some 2. or 3. years ago subjecting lands to be sold for any payment of taxes uncredited on the sheriffs books without limitation of time, unless
			 the party could produce proof of payment; and 10. p.c. interest required from the date. the ex and no notice was required to be given to the party to produce his proofs. the extent of injury perpetrated by this law is incalculable. I heard by mere accident that your land was advertized
			 to be sold for nonpayment of taxes for the year 1799. being 17. years ago. I attended court, proved by several persons who had been sheriffs that I had always paid your taxes with my own, and
			 included in the same draught on Richmond. I proved a draught of 106.64 D on Gibson & Jefferson for taxes that year, & the sheriffs rect but it did not specify that it included yours, (for none of my draughts for any year did that) the sheriff declared in court that he was new in office that year, did not know that I acted for you, that he did not recieve apply for the taxes, nor recieve them. I was absent a great part of that year at Philadelphia, and think it very possible they were not paid. I observe they were not charged in my account with you; but the mass of business I was always engaged in, and my absences from home prevented my a rigorous attention to making these entries, as they altho’ the Sheriff’s books prove your taxes were paid every other year. they were about 10.D. for the years 99. and with interest at 10. p. cent per annum the court gave judgment for about 30.D. which mr Higgenbotham paid.
          
          I got home from Bedford on the 5th inst. and shall return there on the 19th to remain until the 1st of December.I was happy to recieve Correa’s & Dr Wistar’s visits before I went, and foresee thatthe season will be too much advanced when I return to expect or ask that of Marshal Grouchy. mais tout ce qui est differé n’est pas perdu. when the pleasant season returns the Marshal may probably find it agreeable to take a tour thro’ our country, on which it would give me great pleasure to recieve and possess him here as long
			 as his own convenience would permit. we should wish to make it his home, from which as a center he could make his excursions in every direction.I salute you with affectionate esteem and respect.
          Th: Jefferson
        